DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Bolognia (U.S. Patent 8,008,753) hereafter Bolognia, cited in the record.
As to claim 1, Bolognia discloses an electronic device package (10) as shown in figures 1-4, comprising:
an electronic device (12, 14, or 15) is disposed on a surface of a board (16);
a molded portion (24), disposed to cover the electronic device (12, 14, 15) that is mounted on the board (16); and
a conductive layer (26), disposed on a surface of the molded portion (24), and disposed to extend into a trench (not label, groove, opening or recess formed by elements 22 or 22A to the top surface 16, hereafter TR see figure 2A) disposed on the surface of the board (16),
wherein a bottom surface of the trench (TR, see figure 2A) comprises a first surface covered with the conductive layer and a second surface exposed in parallel with the surface of the board (see figure 2).
As to claim 2, Bolognia discloses the molded portion (24) is disposed to contact the board (16) to form a border, and the trench (figure 2A) is formed adjacent to the border.
As to claim 4, Bolognia discloses the conductive layer (26) is disposed to extend to a side surface of the molded portion (24, figure 2), covers the border, and extends to contact the bottom portion of the trench.
As to claim 6, Bolognia discloses the trench in figure 2A is disposed to surround the molded portion (24) in a ring shape along an outer circumference of the molded portion.
As to claim 7, Bolognia discloses the trench (TR) is disposed to extend in a straight line along an edge of the molded portion (24), figure 2A.
As to claim 8, Bolognia discloses an end portion of the conductive layer (26) is disposed within the trench (TR), see figure 2A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia in view of Lee (‘059) cited in the record.
Regarding claim 3, Bolognia discloses the trench has a width that is parallel to the surface of the board (16), and the width is measured in a direction perpendicular to the border, and a depth that is measured in a thickness direction of the board, except for the width of the trench is formed to be larger than the depth of the trench.
As to claim 3, Lee teaches semiconductor device packages as shown in figures 1A-1F comprising the width of the trench is formed to be larger than the depth of the trench (TR).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the package of Bolognia in order to provide excellent space or gap for forming the conductor layer on the circuit board.
As to claim 9, Bolognia as modified by Lee teaches the trench (TR) is formed by recessing an insulating protection layer (top layer substrate 110) formed on the upper surface of the board (102).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the package of Bolognia in order to provide excellent space or gap for forming the conductor layer on the circuit board.
As to claim 10, Bolognia as modified by Lee teaches the trench (TR) formed by patterning a mold material (130) on an upper surface of the board (102).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the package of Bolognia in order to provide excellent space or gap for forming the conductor layer on the circuit board.
As to claim 19, Bolognia as modified by Lee teaches a bottom surface of the trench (TR) disposed on an upper surface (110a) of the board (110).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the package of Bolognia in order to provide excellent space or gap for forming the conductor layer on the circuit board.

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia in view of Kim (‘210) cited in the record.
Regarding to claim 5, Bolognia discloses all of the limitations of claimed invention except for the limitations in claim 5.
Kim discloses a semiconductor device comprising the board (110), as shown in figures 4A-4B, is divided into a shield layer formation region (156b) and a shield layer non-formation region (156a), the shield layer non-formation region (156a) includes an electronic device (124), and the trench (140) is disposed between the molded portion (130) and the electronic device (124) of the shield layer non-formation region (156a).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the package of Bolognia in order to provide excellent EMI structure for the semiconductor devices and non-EMI for emit or receive radio signals for the semiconductor devices mounted on the circuit board.
As to claim 11, Bolognia as modified by Kim teaches in figure 2b, a first side-wall of the trench (140) is defined by a mold bump (114) that protrudes from the board (110).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the package of Bolognia in order to provide a separate/divide structure for molding compound formed on the substrate/board.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia in view of Akram et al. (U.S. Patent 5,866,953).
As to claim 12, Bolognia discloses the molded portion (24) on the board (16) in figures 1-2 direction perpendicular to an edge of the molded portion (24), and the trench (TR) formed by recessing an upper surface of the molded portion. Bolognia does not specifically disclose the molded portion including an extended region.
Akram teaches an encapsulated semiconductor package (400) as shown in figure 4 comprising a molded portion (428) having an extended portion (424).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Akram employed in the package of Bolognia in order to provide excellent heat dissipation structure of the chip(s) mounted on the circuit board.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable of Bolognia in view of Kitazaki et al. (U.S. Patent 10,490512) cited in the record.
Regarding claim 20, Bolognia does not specifically disclose a depth of the trench, in a thickness direction of the board, is less than a height of the molded portion. 
	Kitazaki teaches plural electronic modules as shown in figure 4A comprising a depth of the trench, in a thickness direction of the board, is less than a height of the molded portion.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the package of Bolognia in order to provide excellent space or gap for forming the conductor layer on the circuit board.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘210) in view of Bolognia as cited in the record.
As to claim 13, Kim discloses an electronic device package (100) manufacturing method as shown in figures 2-8, the method comprising:
mounting an electronic device (50, 124) on a board (110);
forming a molded portion (130) that seals the electronic device that is mounted on the board:
forming a trench (140) on the board adjacent to the molded portion (130);
setting a shield layer non-formation region (156a) that is distinguished from a shield layer formation region (156b), wherein the shield layer formation region includes the molded portion;
forming a masking film (column 4, line 24+) on the shield layer non-formation region to dispose an edge of the masking film over the trench;
forming a conductive layer (160) on the molded portion and the masking film; and
removing the masking film (column 8, line 30+).
Kim does not specifically disclose a bottom surface of the trench comprises a first surface covered with the conductive layer and a second surface exposed in parallel with the surface of the board.
Bolognia teaches a bottom surface of the trench (TR, see figure 2A) comprises a first surface covered with the conductive layer and a second surface exposed in parallel with the surface of the board (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bolognia employed in the package of Kim in order to provide recess or groove structure to separate the components mounted on the board.
As to claim 14, Kim as modified by Bolognia discloses the forming of the trench (140) comprises patterning an insulating protection layer formed on the upper surface of the board to form the trench.
As to claim 15, Kim discloses as modified by Bolognia in the forming of the trench (140), a mold material on an upper surface of the board (110) patterned to form the trench.
As to claim 16, Kim discloses an electronic device package (100) as shown in figures 2-8, comprising:
a board (110), comprising:
a shield layer formation region (156b), and a shield layer non-formation region (156a);
a trench (140) formed on a surface of the board (figure 2b);
wherein the shield layer formation region (156b) comprises:
a first electronic device (50) which is covered by a molded portion (130); and a first conductive layer (160), disposed on the molded portion, and further disposed to extend into the trench; and
wherein the shield layer non-formation region (156a) comprises:
a second electronic device (124), which is coated with a masking film; and a second conductive layer (160), disposed over the masking film, and further disposed to extend into the trench.
Kim does not specifically disclose a bottom surface of the trench comprises a first surface covered with the conductive layer and a second surface exposed in parallel with the surface of the board.
Bolognia teaches a bottom surface of the trench (TR, see figure 2A) comprises a first surface covered with the conductive layer and a second surface exposed in parallel with the surface of the board (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bolognia employed in the package of Kim in order to provide recess or groove structure to separate the components mounted on the board.
As to claim 17, Kim as modified by Bolognia discloses an edge of the masking film is configured to protrude over the trench (140).
As to claim 18, Kim as modified by Bolognia discloses the trench (140) in figure 2b formed by recessing an insulating protection layer that is formed on the board.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848